Case 19-10931-MBK          Doc 19    Filed 03/19/19 Entered 03/19/19 22:40:02               Desc Main
                                     Document     Page 1 of 2


KML Law Group, P.C.
A Professional Corporation incorporated in Pennsylvania
216 Haddon Avenue, Suite 406
Westmont, NJ 08108
(215) 627-1322
Attorneys for Specialized Loan servicing LLC as servicer for The Bank of New York Mellon FKA The
Bank of New York, as Trustee for the certificateholders of the CWABS, Inc., Asset-Backed Certificates,
Series 2006-14

                                                                IN THE UNITED STATES
IN THE MATTER OF:                                            BANKRUPTCY COURT FOR THE
                                                               DISTRICT OF NEW JERSEY
Vincent D. Wilson
Dorothy M. Wilson                                                       CHAPTER 7
                                                                   CASE NO. 19-10931 MBK
      DEBTOR(S),
                                                            NOTICE OF MOTION FOR RELIEF
                                                                    FROM STAY



TO:

Vincent D. Wilson
52 Millbrook Drive
Willingboro, NJ 08046

Dorothy M. Wilson
52 Millbrook Drive
Willingboro, NJ 08046

GEORGETTE MILLER
335 Evesham Avenue
Lawnside, NJ 08045

Atkinson, Bunce
Atkinson & DeBartolo,
2 Bridge Avenue
P.O. Box 8415
Red Bank, NJ 07701

US TRUSTEE
Office of the US Trustee
One Newark Center, Suite 2l00
Newark, NJ 07102



        PLEASE TAKE NOTICE THAT the undersigned attorney for Specialized Loan servicing LLC

as servicer for The Bank of New York Mellon FKA The Bank of New York, as Trustee for the
Case 19-10931-MBK           Doc 19     Filed 03/19/19 Entered 03/19/19 22:40:02                  Desc Main
                                       Document     Page 2 of 2



certificateholders of the CWABS, Inc., Asset-Backed Certificates, Series 2006-14, will apply to the

UNITED STATES BANKRUPTCY COURT, located at U. S. Courthouse, 402 East State Street;

Trenton, NJ, for an Order to Grant Relief from the Automatic Stay to authorize the moving parties to

prosecute a foreclosure action for the reason that the debtors have failed to maintain their monthly mortgage

payments to the Secured Creditor as more particularly set forth in the certification submitted herewith. Costs

and counsel fees will also be requested. The property involved is known as 52 Millbrook Drive ,

Willingboro NJ 08046. The hearing on this matter is scheduled for April 15, 2019 at 10:00 A.M.




                                                  /s/ Denise Carlon, Esq.
                                                  Denise Carlon, Esquire
                                                  Brian C. Nicholas, Esquire
                                                  KML Law Group, P.C.
                                                  216 Haddon Avenue, Suite 406
                                                  Westmont, NJ 08108
                                                  (215) 627-1322
                                                  dcarlon@kmllawgroup.com
                                                  Attorney for Specialized Loan servicing LLC as servicer
                                                  for The Bank of New York Mellon FKA The Bank of
                                                  New York, as Trustee for the certificateholders of the
                                                  CWABS, Inc., Asset-Backed Certificates, Series 2006-14
Dated: March 19, 2019
